HOLT, District Judge.
The general statement in the case of Edward Barr Co. v. N. Y. & N. H. Automatic Sprinkler Co. (C. C.) 32 Red. 79, that, if a patent has successfully undergone an interference in the Patent Office, the validity of the patent will be presumed, as between the parties to the interference, is, I think, to he construed in the light of later decisions as applying only to cases in which the only question in controversy is priority of invention. When the claim is made that a patent is invalid because anticipated by other patents, or publication, or by public use more than two years before the application, the fact of a decision in an interference proceeding in the Patent Office does not raise a sufficient presumption that the complainant on final hearing will be entitled to a permanent injunction to justify the issuing of a preliminary injunction. Dickerson v. De La Vergne Refrigerating Machine Co. (C. C.) 35 Fed. 143; Reed Mfg. Co. v. Smith & Winchester Co., 107 Fed. 719, 46 C. C. A. 601; Newhall v. McCabe Hanger Mfg. Co., 123 Fed. 919, 60 C. C. A. 629; Turner Brass Works v. Appliance Mfg. Co. (C. C.) 164 Fed. 195.
Motion denied.